Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among COUNTRYWIDE FINANCIAL CORPORATION, BANK OF AMERICA CORPORATION and RED OAK MERGER CORPORATION DATED AS OF JANUARY 11, 2008 TABLE OF CONTENTS Page Article I THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 2 1.3 Effects of the Merger 2 1.4 Conversion of Stock and LLC Interests 2 1.5 Stock Options and Other Stock-Based Awards; ESPP 3 1.6 Certificate of Formation and Limited Liability Company Agreement of the Surviving Company 6 1.7 Directors and Officers 6 1.8 Tax Consequences 6 Article II DELIVERY OF MERGER CONSIDERATION 6 2.1 Exchange Agent 6 2.2 Deposit of Merger Consideration 6 2.3 Delivery of Merger Consideration 7 Article III REPRESENTATIONS AND WARRANTIES OF COMPANY 9 3.1 Corporate Organization 9 3.2 Capitalization 10 3.3 Authority; No Violation 12 3.4 Consents and Approvals 13 3.5 Reports; Regulatory Matters 13 3.6 Financial Statements 15 3.7 Brokers Fees 16 3.8 Absence of Certain Changes or Events 16 3.9 Legal Proceedings 17 3.10 Taxes and Tax Returns 18 3.11 Employee Matters 19 3.12 Compliance with Applicable Law 24 3.13 Certain Contracts 24 3.14 Risk Management Instruments 25 3.15 Investment Securities and Commodities 26 3.16 Warehouse Loan Portfolio 26 3.17 Property 26 3.18 Intellectual Property 27 3.19 Environmental Liability 31 3.20 Mortgage Banking Business 31 3.21 Securitization Matters 39 3.22 Insurance Matters 43 3.23 State Takeover Laws 46 3.24 Rights Agreement 46 3.25 Interested Party Transactions 46 -i- TABLE OF CONTENTS (continued) Page 3.26 Reorganization; Approvals 46 3.27 Opinion 47 3.28 Company Information 47 Article IV REPRESENTATIONS AND WARRANTIES OF PARENT 47 4.1 Corporate Organization 47 4.2 Capitalization 48 4.3 Authority; No Violation 49 4.4 Consents and Approvals 49 4.5 Reports; Regulatory Matters 50 4.6 Financial Statements 51 4.7 Brokers Fees 52 4.8 Absence of Certain Changes or Events 52 4.9 Legal Proceedings 53 4.10 Taxes and Tax Returns 53 4.11 Compliance with Applicable Law 53 4.12 Reorganization; Approvals 53 4.13 Parent Information 53 Article V COVENANTS RELATING TO CONDUCT OF BUSINESS 54 5.1 Conduct of Businesses Prior to the Effective Time 54 5.2 Company Forbearances 54 5.3 Parent Forbearances 57 Article VI ADDITIONAL AGREEMENTS 57 6.1 Regulatory Matters 57 6.2 Access to Information 58 6.3 Stockholder Approval 59 6.4 Affiliates 59 6.5 NYSE Listing 59 6.6 Employee Matters 59 6.7 Indemnification; Directors and Officers Insurance 61 6.8 Additional Agreements 62 6.9 Advice of Changes 62 6.10 Exemption from Liability Under Section 16(b) 63 6.11 No Solicitation 63 6.12 Restructuring Efforts 66 6.13 Dividends 66 6.14 Tax Matters 66 Article VII CONDITIONS PRECEDENT 66 7.1 Conditions to Each Partys Obligation To Effect the Merger 66 -ii- TABLE OF CONTENTS (continued) Page 7.2 Conditions to Obligations of Parent 67 7.3 Conditions to Obligations of Company 68 Article VIII TERMINATION AND AMENDMENT 68 8.1 Termination 68 8.2 Effect of Termination 69 8.3 Fees and Expenses 70 8.4 Termination Fee 70 8.5 Amendment 71 8.6 Extension; Waiver 71 Article IX GENERAL PROVISIONS 71 9.1 Closing 71 9.2 Standard 72 9.3 Nonsurvival of Representations, Warranties and Agreements 72 9.4 Notices 72 9.5 Interpretation 73 9.6 Counterparts 74 9.7 Entire Agreement 74 9.8 Governing Law; Jurisdiction 74 9.9 Publicity 74 9.10 Assignment; Third Party Beneficiaries 74 Exhibit A Form of Affiliate Letter -iii- INDEX OF DEFINED TERMS Section 409A Authorities 3.11(k) Adjusted Option 1.5(a) Advances 3.20(a) Agency(ies) 3.20(a) Agreement Preamble AJCA 3.11(k) Alternative Proposal 6.11(a) Alternative Transaction 6.11(a) Applicable Requirements 3.20(a) Bankruptcy and Equity Exception 3.3(a) BHC Act 3.4 BHCA Application 3.4 Certificate 1.4(d) Certificate Insurer 3.20(a) Certificate of Merger 1.2 Change of Recommendation 6.11(d) Change of Recommendation Notice 6.11(d)(iv) Claim 6.7(a) Closing 9.1 Closing Date 9.1 Code Recitals Collateral Certificate 3.20(a) Collateral Certificate Pool 3.20(a) Company Preamble Company Benefit Plans 3.11(a) Company By-laws 3.1(b) Company Capitalization Date 3.2(a) Company Certificate 3.1(b) Company Common Stock 1.4(b) Company Contract 3.13(a) Company Disclosure Schedule Art. III Company IP 3.18(a) Company Options 1.5(a) Company Preferred Stock 3.2(a) Company Regulatory Agreement 3.5(b) Company Requisite Regulatory Approvals 7.3(d) Company Restricted Shares 1.5(b) Company RSUs 1.5(c) Company SEC Reports 3.5(b) Company Securitization Documents 3.21(m) Company Securitization Interests 3.21(m) -iv- Company Securitization Trust 3.21(m) Company Sponsored Asset Securitization Transaction 3.21(j) Company Stock Plans 1.5(a) Confidentiality Agreements 6.2(b) Convertible Note Agreement 4.2(a) Controlled Group Liability 3.11(d) Copyrights 3.18(a) Covered Employees 6.6(a) Custodial Account 3.20(a) Custodial File 3.20(a) Customer Information 3.18(a) Derivative Transactions 3.14(a) DGCL 1.1(a) DLLCA 1.1(a) DPC Common Shares 1.4(b) Effective Time 1.2 Employees 5.3(c) Environmental Laws 5.2(c) Environmental Laws 3.19 ERISA 3.11(a) ERISA Affiliate 3.11(d) Exchange Act 3.5(c) Exchange Agent 2.1 Exchange Agent Agreement 2.1 Exchange Fund 2.2 Exchange Ratio 1.4(c) FDIC 3.1(d) Federal Reserve Board 3.4 FHA 3.20(a) FHLBA 3.1(d) FHLMC 3.20(a) FNMA 3.20(a) Foreclosure 3.20(a) Form S-4 3.4 GAAP 3.1(c) GNMA 3.20(a) Governmental Entity 3.4 HUD 3.20(a) Home Owners Loan Act 3.1(a) HSR Act 3.4 Indemnified Parties 6.7(a) Insurance Amount 6.7(c) Insurance Contracts 3.22(d) Insurance Department 3.5(a) Insurance Subsidiary 3.22(a) Insurer 3.20(a) -v- Intellectual Property 3.18(a) Investment Commitment 3.20(a) Investor 3.20(a) IRS 3.10(a) Leased Properties 3.16 Letter of Transmittal 2.3(a) License Agreement 3.18(a) Licensed Company IP 3.18(a) Liens 3.2(b) Loans 3.20(a) Loans Held for Sale 3.20(a) Master Servicing 3.20(a) Master Servicing Agreement 3.20(a) Material Adverse Effect 3.8(a) Materially Burdensome Regulatory Condition 6.1(b) Merger Recitals Merger Consideration 1.4(c) Merger Sub Preamble Merger Sub Preferred Stock 1.4(e) Mortgage 3.20(a) Mortgage Loan Documents 3.20(a) Mortgage Note 3.20(a) Mortgage Pool 3.20(a) Mortgaged Property 3.20(a) Mortgagor 3.20(a) Nonqualified Deferred Compensation Plan 3.11(k) NYSE 2.3(f) Open Source Software 3.18(a) Owned Company IP 3.18(a) Originator 3.20(a) Other Regulatory Approvals 3.4 OTS 3.1(a) Owned Properties 3.16 Paid Off Loan 3.20(a) Permitted Encumbrances 3.17 Parent Preamble Parent Bylaws 4.1(a) Parent Capitalization Date 4.2(a) Parent Certificate 4.1(a) Parent Closing Price 1.5(a) Parent Common Stock 1.4(c) Parent Disclosure Schedule Art. IV Parent Preferred Stock 4.2(a) Parent Regulatory Agreement 4.5(b) Parent Requisite Regulatory Approvals 7.2(d) Parent Restricted Share Right 1.5(b) -vi- Parent RSU 1.5(c) Parent SEC Reports 4.5(c) Parent Stock Plans 4.2(a) Patents 3.18(a) PBGC 3.11(d) Pipeline Loan 3.20(a) PMI Reinsurance Agreements 3.22(k) Policies, Practices and Procedures 3.15(b) Portfolio Loans 3.20(a) Previously Disposed of Loans 3.20(a) Prior Servicer 3.20(a) Private Investors 3.20(a) Producer 3.22(f) Proxy Statement 3.4 Real Property 3.16 Recourse 3.20(a) Regulatory Agencies 3.5(a) Reinsurance Contracts 3.22(g) REMIC 3.20(a) REO 3.20(a) Restrictive Covenant 3.18(a) Retained Interest 3.21(m) Rights 3.2(a) Rights Agreement 3.2(a) Sarbanes-Oxley Act 3.5(b) SAP 3.22(b) SBA 3.4 SEC 3.4 Securities Act 3.2(a) Securitization Disclosure Documents 3.21(j) Seller and Servicing Guides 3.20(a) Series B Preferred Stock 1.4(e) Serviced Loan 3.20(a) Servicer 3.20(a) Servicer Default 3.21(m) Servicer Default or Termination 3.21(c) Servicing 3.20(a) Servicing Agreements 3.20(a) Servicing Compensation 3.20(a) Software 3.18(a) SRO 3.4 State Agency 3.20(a) Statutory Statements 3.22(b) Subsidiary 3.1(c) Superior Proposal 6.11(d)(v) Surviving Company Recitals -vii- Takeover Statutes 3.23 Tax(es) 3.10(b) Tax Return 3.10(c) Termination Fee 8.4(a)(i) Trademarks 3.18(a) Trade Secrets 3.18(a) Trust Account Common Shares 1.4(b) VA 3.20(a) VA Loans 3.20(a) Voting Debt 3.2(a) Warehouse Loans 3.16(a) WARN 3.11(n) -viii- AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of January 11, 2008 (this  Agreement ), among Countrywide Financial Corporation, a Delaware corporation ( Company ), Bank of America Corporation, a Delaware corporation ( Parent ), and Red Oak Merger Corporation, a Delaware corporation and wholly-owned subsidiary of Parent ( Merger Sub ). W I T N E S S E T H: WHEREAS, the Boards of Directors of Company, Parent and Merger Sub have determined that it is in the best interests of their respective companies and their stockholders to consummate the strategic business combination transaction provided for in this Agreement in which Company will, on the terms and subject to the conditions set forth in this Agreement, merge with and into, Merger Sub (the  Merger ), with Merger Sub as the surviving company in the Merger (sometimes referred to in such capacity as the  Surviving Company ); WHEREAS, prior to the Merger, Merger Sub shall be converted into a Delaware limited liability company; WHEREAS, for federal income Tax purposes, it is the intent of the parties hereto that the Merger shall qualify as a reorganization under the provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended (the  Code ), and this Agreement is intended to be and is adopted as a plan of reorganization for purposes of Sections 354 and 361 of the Code; and WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I THE MERGER The Merger . (a) Subject to the terms and conditions of this Agreement, in accordance with the Delaware General Corporation Law (the  DGCL ) and the Delaware Limited Liability Company Act (the  DLLCA ), at the Effective Time, Company shall merge with and into Merger Sub. Merger Sub shall be the Surviving Company in the Merger and shall continue its existence as a limited liability company under the laws of the State of Delaware. As of the Effective Time, the separate corporate existence of Company shall cease. (b) Parent may at any time change the method of effecting the combination (including by providing for the merger of Company and a wholly-owned subsidiary of Parent 1 other than Merger Sub) if and to the extent requested by Parent and consented to by Company (such consent not to be unreasonably withheld or delayed); provided , however , that no such change shall (i) alter or change the amount or kind of the Merger Consideration provided for in this Agreement, (ii) adversely affect the Tax treatment of Companys stockholders as a result of receiving the Merger Consideration or the Tax treatment of either party pursuant to this Agreement or (iii) materially impede or delay consummation of the transactions contemplated by this Agreement. 1.2 Effective Time . The Merger shall become effective as set forth in the certificate of merger (the  Certificate of Merger ) that shall be filed with the Secretary of State of the State of Delaware on the Closing Date. The term  Effective Time  shall be the date and time when the Merger becomes effective as set forth in the Certificate of Merger. 1.3 Effects of the Merger . At and after the Effective Time, the Merger shall have the effects set forth in the DGCL and DLLCA. 1.4 Conversion of Stock and LLC Interests . At the Effective Time, by virtue of the Merger and without any action on the part of Parent, Merger Sub, Company or the holder of any of the following securities: (a) All limited liability company interests of Merger Sub issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding and shall not be affected by the Merger. (b) All shares of common stock, par value $0.05 per share, of Company issued and outstanding immediately prior to the Effective Time (the  Company Common Stock ) that are owned by Company, Parent or any wholly-owned subsidiary of Company or Parent (other than shares of Company Common Stock held in trust accounts, managed accounts, mutual funds and the like, or otherwise held in a fiduciary or agency capacity, that are beneficially owned by third parties (any such shares,  Trust Account Common Shares ) and other than shares of Company Common Stock held, directly or indirectly, by Company or Parent in respect of a debt previously contracted (any such shares,  DPC Common Shares )) shall be cancelled and shall cease to exist and no stock of Parent or other consideration shall be delivered in exchange therefor. (c) Subject to Section 1.4(f), each share of the Company Common Stock, except for shares of Company Common Stock owned by Company, Parent or any wholly-owned subsidiary of Company or Parent (other than Trust Account Common Shares and DPC Common Shares), shall be converted, in accordance with the procedures set forth in Article II, into the right to receive 0.1822 (the  Exchange Ratio ) of a share of common stock, par value $0.01 per share, of Parent ( Parent Common Stock ) (the  Merger Consideration ). (d) All of the shares of Company Common Stock converted into the right to receive the Merger Consideration pursuant to this Article I shall no longer be outstanding and shall automatically be cancelled and shall cease to exist as of the Effective Time, and each certificate previously representing any such shares of Company Common Stock (each, a  Certificate ) shall thereafter represent only the right to receive the Merger Consideration and/or 2 cash in lieu of fractional shares into which the shares of Company Common Stock represented by such Certificate have been converted pursuant to this Section 1.4 and Section 2.3(f), as well as any dividends to which holders of Company Common Stock become entitled in accordance with Section 2.3(c). (e) Each share of 7.25% Series B Non-Voting Convertible Preferred Stock, par value $0.05 per share, of Company (the  Series B Preferred Stock ) issued and outstanding immediately prior to the Effective Time shall be cancelled and shall cease to exist and no stock of Parent or other consideration shall be delivered in exchange therefor. (f) If, between the date of this Agreement and the Effective Time, the outstanding shares of Parent Common Stock shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities as a result of a reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other similar change in capitalization, an appropriate and proportionate adjustment shall be made to the Merger Consideration. Stock Options and Other Stock-Based Awards; ESPP . (a) As of the Effective Time, by virtue of the Merger and without any action on the part of the holders thereof, each option to purchase shares of Company Common Stock granted under the Amended and Restated 1993 Stock Option Plan, as amended, the 2000 Equity Incentive Plan and the 2006 Equity Incentive Plan (collectively, the  Company Stock Plans ) that is outstanding immediately prior to the Effective Time (collectively, the  Company Options ) shall be converted into an option (an  Adjusted Option ) to purchase, on the same terms and conditions as applied to each such Company Option immediately prior to the Effective Time (taking into account any accelerated vesting or other rights, such as the right to surrender for cash, with respect to such Company Options in accordance with the terms thereof), the number of whole shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to such Company Option immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded down to the nearest whole share), at an exercise price per share of Parent Common Stock (rounded up to the nearest whole penny) equal to the exercise price for each such share of Company Common Stock subject to such Company Option immediately prior to the Effective Time divided by the Exchange Ratio provided , further , that, in the case of any Company Option to which Section 421 of the Code applies as of the Effective Time (after taking into account the effect of any accelerated vesting thereof) by reason of its qualification under Section 422 of the Code, the exercise price, the number of shares of Parent Common Stock subject to such option and the terms and conditions of exercise of such option shall be determined in a manner consistent with the requirements of Section 424(a) of the Code. (b) As of the Effective Time, by virtue of the Merger and without any action on the part of the holders thereof, each stock appreciation right with respect to shares of Company Common Stock granted under a Company Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the  Company SARs ) shall be converted into a stock appreciation right (an  Adjusted SAR ) with respect to, on the same terms and conditions as applied to each such Company SAR immediately prior to the Effective Time (taking into account any 3 accelerated vesting or other rights, such as the right to surrender for cash, with respect to such Company SARs in accordance with the terms thereof), the number of whole shares of Parent Common Stock that is equal to the number of shares of Company Common Stock with respect to which such Company SAR is subject to immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded down to the nearest whole share), at a base price per share of Parent Common Stock (rounded up to the nearest whole penny) equal to the base price for each such share of Company Common Stock subject to such Company SAR immediately prior to the Effective Time divided by the Exchange Ratio. (c) As of the Effective Time, each restricted share of Company Common Stock granted under a Company Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the  Company Restricted Shares ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into the right to receive (the  Parent Restricted Share Right ), on the same terms and conditions as applied to each such Company Restricted Share immediately prior to the Effective Time (including the same transfer restrictions taking into account any accelerated vesting of such Company Restricted Share in accordance with the terms thereof), the Merger Consideration; provided , however , that, upon the lapsing of restrictions with respect to each such Parent Restricted Share Right in accordance with the terms applicable to the corresponding Company Restricted Share immediately prior to the Effective Time, Parent shall be entitled to deduct and withhold such amounts as may be required to be deducted and withheld under the Code and any applicable state or local Tax law with respect to the lapsing of such restrictions. (d) As of the Effective Time, each restricted share unit with respect to shares of Company Common Stock granted under a Company Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the  Company RSUs ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into a restricted share unit, on the same terms and conditions as applied to each such Company RSU immediately prior to the Effective Time (taking into account any accelerated vesting of such Company RSU in accordance with the terms thereof), with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to the Company RSU immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent RSU ) The obligations in respect of the Parent RSUs shall be payable or distributable in accordance with the terms of the agreement, plan or arrangement relating to such Parent RSUs. (e) As of the Effective Time, all amounts denominated in Company Common Stock and held in participant accounts (collectively, the  Company Deferred Equity Units ) either pursuant to Companys 2003 Non-Employee Directors Fee Plan, Companys 2004 Executive Equity Deferral Program or pursuant to any other nonqualified deferred compensation program or any individual deferred compensation agreements (collectively, the  Company Deferred Equity Unit Plans ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into deferred equity units, on the same terms and conditions as applied to such Company Deferred Equity Units immediately prior to the Effective Time (taking into account any accelerated vesting of such Company Deferred Equity Units in accordance with the terms thereof), with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock in which such Company Deferred Equity 4 Units are denominated immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent Deferred Equity Unit ). The obligations in respect of the Parent Deferred Equity Units shall be payable or distributable in accordance with the terms of the Company Deferred Equity Unit Plan relating to such Parent Deferred Equity Units. (f) As of the Effective Time, Parent shall assume the obligations and succeed to the rights of Company under the Company Stock Plans with respect to the Company Options (as converted into Adjusted Options), the Company SARs (as converted into Adjusted SARs), the Company RSUs (as converted into Parent RSUs), the Company Deferred Equity Units (as converted into Parent Deferred Equity Units) and Company Restricted Shares (as converted into Parent Restricted Share Rights). Company and Parent agree that prior to the Effective Time each of the Company Stock Plans shall be amended, to the extent possible without requiring stockholder approval of such amendments, (i) if and to the extent necessary and practicable, to reflect the transactions contemplated by this Agreement, including the conversion of the Company Options, Company SARs, Company Restricted Shares and Company RSUs pursuant to paragraphs (a), (b), (c), (d) and (e) above and the substitution of Parent for Company thereunder to the extent appropriate to effectuate the assumption of such Company Stock Plans by Parent, (ii) to preclude any automatic or formulaic grant of options, restricted shares or other awards thereunder on or after the Effective Time (other than with respect to the dividend reinvestment feature of any such plan), and (iii) to the extent requested by Parent in a timely manner and subject to compliance with applicable law and the terms of the plan, to terminate any or all Company Stock Plans effective immediately prior to the Effective Time (other than with respect to outstanding awards thereunder). From and after the Effective Time, all references to Company (other than any references relating to a Change in Control of Company) in each Company Stock Plan and in each agreement evidencing any award of Company Options, Company SARs, Company Restricted Shares, Company RSUs or Company Deferred Equity Units shall be deemed to refer to Parent, unless Parent determines otherwise. (g) Parent shall take all action necessary or appropriate to have available for issuance or transfer a sufficient number of shares of Parent Common Stock for delivery upon exercise of the Adjusted Options or the Adjusted SARs or settlement of the Parent RSUs or Parent Deferred Equity Units. All of the conversions and adjustments made pursuant to this Section 1.5, including without limitation, the determination of the number of shares of Parent Common Stock subject to any award and the exercise price of the Adjusted Options or base price of the Adjusted SARs, shall be made in a manner consistent with the requirements of Section 409A of the Code. Promptly after the Effective Time, Parent shall prepare and file with the SEC a post-effective amendment converting the Form S-4 to a Form S-8 (or file such other appropriate form) registering a number of shares of Parent Common Stock necessary to fulfill Parents obligations under this paragraph (g). (h) Company shall, prior to the Effective Time, take all actions necessary to terminate the employee stock purchase plan portion of Companys Global Stock Plan (such portion, the  Company ESPP ) effective as of the Effective Time and all outstanding rights thereunder at the Effective Time. The offering period in effect as of immediately prior to the Effective Time shall end in accordance with the terms of the Company ESPP and each participant in the Company ESPP will be credited with the number of share(s) of Company 5 Common Stock purchased for his or her account(s) under the Company ESPP in respect of the applicable offering period in accordance with the terms of the Company ESPP. The options to acquire Company Common Stock under the UK ShareSave Scheme of Companys Global Stock Plan (the Company SAYE) shall be treated in accordance with Section 6 of the Company SAYE and, to the extent required thereunder to remain outstanding following the Effective Time and converted into the right to receive shares of Parent Common Stock in the same manner as provided in Section 1.5(a) or as otherwise required by applicable law. Certificate of Formation and Limited Liability Company Agreement of the Surviving Company . At the Effective Time, the certificate of formation of Merger Sub shall, by virtue of the Merger, be amended and restated in its entirety to read as the certificate of formation of Merger Sub in effect immediately prior to the Effective Time, except that Item 1 thereof shall read as follows: The name of the limited liability company is Countrywide Financial LLC, and as so amended, shall be the certificate of formation of the Surviving Company until thereafter amended in accordance with applicable law. The limited liability company agreement of Merger Sub, as in effect immediately prior to the Effective Time, shall be the limited liability company agreement of the Surviving Company until thereafter amended in accordance with applicable law and the terms of such limited liability company agreement. Directors and Officers . The directors of Company and its Subsidiaries immediately prior to the Effective Time shall submit their resignations to be effective as of the Effective Time. The directors, if any, and officers of Merger Sub shall, from and after the Effective Time, become the directors and officers, respectively, of the Surviving Company until their successors shall have been duly elected, appointed or qualified or until their earlier death, resignation or removal in accordance with the limited liability company agreement of the Surviving Company. Tax Consequences . It is intended that the Merger shall constitute a reorganization within the meaning of Section 368(a) of the Code, and that this Agreement shall constitute a plan of reorganization for purposes of Sections 354 and 361 of the Code. ARTICLE II DELIVERY OF MERGER CONSIDERATION Exchange Agent . Prior to the Effective Time Parent shall appoint a bank or trust company Subsidiary of Parent or another bank or trust company reasonably acceptable to Company, or Parents transfer agent, pursuant to an agreement (the  Exchange Agent Agreement ) to act as exchange agent (the  Exchange Agent ) hereunder. Deposit of Merger Consideration . At or prior to the Effective Time, Parent shall (i) authorize the Exchange Agent to issue an aggregate number of shares of Parent Common Stock equal to the aggregate Merger Consideration, and (ii) deposit, or cause to be deposited with, the Exchange Agent, to the extent then determinable, any cash payable in lieu of fractional shares pursuant to Section 2.3(f) (the  Exchange Fund ). 6 2.3 Delivery of Merger Consideration . (a) As soon as reasonably practicable after the Effective Time, the Exchange Agent shall mail to each holder of record of Certificate(s) which immediately prior to the Effective Time represented outstanding shares of Company Common Stock whose shares were converted into the right to receive the Merger Consideration pursuant to Section 1.4 and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to Certificate(s) shall pass, only upon delivery of Certificate(s) (or affidavits of loss in lieu of such Certificates)) to the Exchange Agent and shall be substantially in such form and have such other provisions as shall be prescribed by the Exchange Agent Agreement (the  Letter of Transmittal ) and (ii) instructions for use in surrendering Certificate(s) in exchange for the Merger Consideration, any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor and any dividends or distributions to which such holder is entitled pursuant to Section 2.3(c). (b) Upon surrender to the Exchange Agent of its Certificate or Certificates, accompanied by a properly completed Letter of Transmittal, a holder of Company Common Stock will be entitled to receive promptly after the Effective Time the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor in respect of the shares of Company Common Stock represented by its Certificate or Certificates. Until so surrendered, each such Certificate shall represent after the Effective Time, for all purposes, only the right to receive, without interest, the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor upon surrender of such Certificate in accordance with, and any dividends or distributions to which such holder is entitled pursuant to, this Article II. (c) No dividends or other distributions with respect to Parent Common Stock shall be paid to the holder of any unsurrendered Certificate with respect to the shares of Parent Common Stock represented thereby, in each case unless and until the surrender of such Certificate in accordance with this Article II. Subject to the effect of applicable abandoned property, escheat or similar laws, following surrender of any such Certificate in accordance with this Article II, the record holder thereof shall be entitled to receive, without interest, (i) the amount of dividends or other distributions with a record date after the Effective Time theretofore payable with respect to the whole shares of Parent Common Stock represented by such Certificate and not paid and/or (ii) at the appropriate payment date, the amount of dividends or other distributions payable with respect to shares of Parent Common Stock represented by such Certificate with a record date after the Effective Time (but before such surrender date) and with a payment date subsequent to the issuance of the Parent Common Stock issuable with respect to such Certificate. (d) In the event of a transfer of ownership of a Certificate representing Company Common Stock that is not registered in the stock transfer records of Company, the fractional shares of Parent Common Stock and cash in lieu of fractional shares of Parent Common Stock comprising the Merger Consideration shall be issued or paid in exchange therefor to a person other than the person in whose name the Certificate so surrendered is registered if the Certificate formerly representing such Company Common Stock shall be properly endorsed or otherwise be 7 in proper form for transfer and the person requesting such payment or issuance shall pay any transfer or other similar Taxes required by reason of the payment or issuance to a person other than the registered holder of the Certificate or establish to the satisfaction of Parent that the Tax has been paid or is not applicable. The Exchange Agent (or, subsequent to the earlier of (x) the one-year anniversary of the Effective Time and (y) the expiration or termination of the Exchange Agent Agreement, Parent) shall be entitled to deduct and withhold from any cash in lieu of fractional shares of Parent Common Stock otherwise payable pursuant to this Agreement to any holder of Company Common Stock such amounts as the Exchange Agent or Parent, as the case may be, is required to deduct and withhold under the Code, or any provision of state, local or foreign Tax law, with respect to the making of such payment. To the extent the amounts are so withheld by the Exchange Agent or Parent, as the case may be, and timely paid over to the appropriate Governmental Entity, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of shares of Company Common Stock in respect of whom such deduction and withholding was made by the Exchange Agent or Parent, as the case may be. (e) After the Effective Time, there shall be no transfers on the stock transfer books of Company of the shares of Company Common Stock that were issued and outstanding immediately prior to the Effective Time other than to settle transfers of Company Common Stock that occurred prior to the Effective Time. If, after the Effective Time, Certificates representing such shares are presented for transfer to the Exchange Agent, they shall be cancelled and exchanged for the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor in accordance with the procedures set forth in this Article II. (f) Notwithstanding anything to the contrary contained in this Agreement, no fractional shares of Parent Common Stock shall be issued upon the surrender of Certificates for exchange, no dividend or distribution with respect to Parent Common Stock shall be payable on or with respect to any fractional share, and such fractional share interests shall not entitle the owner thereof to vote or to any other rights of a stockholder of Parent. In lieu of the issuance of any such fractional share, Parent shall pay to each former stockholder of Company who otherwise would be entitled to receive such fractional share an amount in cash (rounded to the nearest cent) determined by multiplying (i) the average, rounded to the nearest one ten thousandth, of the closing sale prices of Parent Common Stock on the New York Stock Exchange (the  NYSE ) as reported by The Wall Street Journal for the five trading days immediately preceding the date of the Effective Time by (ii) the fraction of a share (after taking into account all shares of Company Common Stock held by such holder at the Effective Time and rounded to the nearest thousandth when expressed in decimal form) of Parent Common Stock to which such holder would otherwise be entitled to receive pursuant to Section 1.4. (g) Any portion of the Exchange Fund that remains unclaimed by the stockholders of Company as of the first anniversary of the Effective Time may be paid to Parent. In such event, any former stockholders of Company who have not theretofore complied with this Article II shall thereafter look only to Parent with respect to the Merger Consideration, any cash in lieu of any fractional shares and any unpaid dividends and distributions on the Parent Common Stock deliverable in respect of each share of Company Common Stock such stockholder holds as determined pursuant to this Agreement, in each case, without any interest 8 thereon. Notwithstanding the foregoing, none of Parent, the Surviving Company, the Exchange Agent or any other person shall be liable to any former holder of shares of Company Common Stock for any amount delivered in good faith to a public official pursuant to applicable abandoned property, escheat or similar laws. (h) In the event any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming such Certificate to be lost, stolen or destroyed and, if reasonably required by Parent or the Exchange Agent, the posting by such person of a bond in such amount as Parent may determine is reasonably necessary as indemnity against any claim that may be made against it with respect to such Certificate, the Exchange Agent will issue in exchange for such lost, stolen or destroyed Certificate the Merger Consideration deliverable in respect thereof pursuant to this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY Except as disclosed in the disclosure schedule (the  Company Disclosure Schedule ) delivered by Company to Parent prior to the execution of this Agreement (which schedule sets forth, among other things, items the disclosure of which is necessary or appropriate either in response to an express disclosure requirement contained in a provision hereof or as an exception to one or more representations or warranties contained in this Article III, or to one or more of Companys covenants contained herein, provided , however , that disclosure in any section of such schedule shall apply only to the indicated Section of this Agreement except to the extent that it is reasonably apparent on the face of such disclosure that such disclosure is relevant to another Section of this Agreement, provided , further , that notwithstanding anything in this Agreement to the contrary, (i) no such item is required to be set forth in such schedule as an exception to a representation or warranty if its absence would not result in the related representation or warranty being deemed untrue or incorrect under the standard established by Section 9.2 and (ii) the mere inclusion of an item in such schedule as an exception to a representation or warranty shall not be deemed an admission that such item represents a material exception or material fact, event or circumstance or that such item has had or would be reasonably likely to have a Material Adverse Effect (as defined in Section 3.8) on Company), Company hereby represents and warrants to Parent as follows: 3.1 Corporate Organization . (a) Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware. Company has the requisite corporate power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted, and is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary. Company is duly registered with the Office of Thrift Supervision ( OTS ) as a savings and loan holding company under the Home Owners Loan Act of 1933, as amended (the  Home Owners Loan Act ). 9 (b) True, complete and correct copies of the Restated Certificate of Incorporation of Company (the  Company Certificate ), and the Amended and Restated Bylaws of Company (the  Company Bylaws ), as in effect as of the date of this Agreement, have previously been made available to Parent. (c) Each Subsidiary of Company (i) is duly incorporated or duly formed, as applicable to each such Subsidiary, and validly existing and in good standing under the laws of its jurisdiction of organization, (ii) has the requisite corporate power and authority or other power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted and (iii) is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary. The certificates of incorporation, by-laws and similar governing documents of each Subsidiary of Company, copies of which have previously been made available to Parent, are true, complete and correct copies of such documents as of the date of this Agreement. As used in this Agreement, the word  Subsidiary , when used with respect to either party, means any bank, corporation, partnership, limited liability company or other organization, whether incorporated or unincorporated, that is consolidated with such party for financial reporting purposes under U.S. generally accepted accounting principles ( GAAP ). (d) The deposit accounts of Countrywide Bank, fsb are insured by the Federal Deposit Insurance Corporation (the  FDIC ) through the Deposit Insurance Fund to the fullest extent permitted by law, and all premiums and assessments required to be paid in connection therewith have been paid when due. Countrywide Bank, fsb is a member in good standing of the Federal Home Loan Bank of Atlanta (the  FHLBA ). (e) The minute books of Company previously made available to Parent contain true, complete and correct records of all meetings and other corporate actions held or taken since January 1, 2005 of its stockholders and Board of Directors (including committees of its Board of Directors). 3.2 Capitalization . (a) The authorized capital stock of Company consists of 1,000,000,000 shares of Company Common Stock, par value $0.05 per share, of which, as of December 31, 2007 (the  Company
